DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially perpendicular” in claim 12 is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially perpendicular to an axial direction” is not clear to what extent an object is deemed substantially perpendicular to an axial direction.
The term “substantially a crank shape” in claim 12 is a relative term which renders the claim indefinite. The term “substantially a crank shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite The term “substantially a crank shape in a plate thickness direction” is not clear to what extent an object is deemed substantially a crank shape.
Claim 13-22 are rejected for depending upon claim 12.

Allowable Subject Matter
Claims 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 12, the specific limitation of “the second piece main body includes a first extension extending from the external connection terminal along a direction perpendicular or substantially perpendicular to an axial direction, a second extension extending from the second junction terminal along the direction perpendicular or substantially perpendicular to the axial direction, and a crank portion located between the first extension and the second extension and bent in a crank shape or substantially a crank shape in a plate thickness direction,” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Marius et al. (EP 3300218 A1) discloses a busbar unit (10) comprising junction terminals (14a, 14b), a crank portion (8) cranked in a plate thickness direction and extensions (6, 12), but fails to disclose the junction terminals connected to another busbar within the busbar unit.

Claims 13-22 are allowable for depending upon claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MINKI CHANG/Examiner, Art Unit 2834        

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834